Case 1:20-cv-00427-JPH-TAB Document 25 Filed 08/11/21 Page 1 of 2 PageID #: 1480




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 ELIZABETH A. BRATTON,                  )
                                        )
                         Plaintiff,     )
                                        )
                      v.                )      No. 1:20-cv-00427-JPH-TAB
                                        )
 KILOLO KIJAKAZI, Acting Commissioner )
 of the Social Security Administration, )
                                        )
                         Defendant.     )

    FINAL JUDGMENT UNDER FEDERAL RULE OF CIVIL PROCEDURE 58

       The Court ENTERS JUDGMENT in favor of Plaintiff under Federal Rule

 of Civil Procedure 58. The Court REVERSES the Commissioner’s decision and

 REMANDS this matter to the Agency for further proceedings under sentence

 four of 42 U.S.C. section 405(g).

 Date: 8/11/2021



 Roger A. G. Sharpe, Clerk


 By: _____________________________________
       Deputy Clerk, U.S. District Court




                                       1
Case 1:20-cv-00427-JPH-TAB Document 25 Filed 08/11/21 Page 2 of 2 PageID #: 1481




 Distribution:

 Catherine Seagle
 SOCIAL SECURITY ADMINISTRATION
 catherine.seagle@ssa.gov

 Julian Clifford Wierenga
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 julian.wierenga@usdoj.gov

 Kirsten Elaine Wold
 HANKEY LAW OFFICE
 kew@hankeylaw.com




                                       2
